NOTE: This order is nonprecede11tial.
United States Court of AppeaIs
for the Federal Circuit
DORETHA H. I~IENDERSON, AUTHORIZED
REPRESENTATIVE OF DAVID L. HENDERSON,
DECEASED,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, o
Resp0n,den.t-Appellee.
2009-7006
Appea1 from the United States C0urt of Appeals for
Vete1'ans C1aims in 05-0090, Chief Judge Wi1liam P.
Greene, Jr.
Bef0re RADER, Chief Judge, NEWMAN, MAYER, LOURIE,
ScHALL, BRYSoN, GAJARSA, L1NN, DYK, PROST, MO0RE,
O’MALLEY, and REYNA, Circuit Judges.
PER CURIAM.
0 R D E R
Upon consideration of the decision of the Supreme
Court of the United StateS in Henderson v. Shinseki, 131
S. Ct. 1197 (2011) reversing this court’s judgmen1:,

HENDERSON V. DVA
CC.
S
I'r ls ORDERED THAT:
2
(1) The decision of the United States C0urt of Appea1s
for Veterans C1aims in Hencierson v. Peake, 22 Vet. App.
217 (2008) is vacated and the case is remanded for further
proceedings consistent with the Supreme Court’s opinion.
(2) The revised official caption is reflected above
FOR THE COURT
 1 3  fsi Jan Horba1y
Date J an Horba1y
C1erk
Thomas W. Stoever, Jr., Esq.
Todd M. Hughes, Esq.
Martin V. Totaro, Esq.
Robert V. Chisho1m, Esq.
Todd M. Wesche, Esq.
Linda E. B1auhut, Esq.
Lara Chapman Ke11ey, Esq.
FF‘L
U.S. COURT 0FEi?PEA!.S FOR
THE FEDERAL ClRCU|T
APR l3'Z011
.|AI HDRBALY
€LEH(